DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 7 of the response, filed 06/01/2021, with respect to the objections to the specification and to Claims 1-2 and 4-9 have been fully considered and are persuasive.  The informalities have been removed from the specification and from Claims 1-2 and 4-9; therefore, the previous objections to the specification and to Claims 1-2 and 4-9 have been withdrawn. 
Applicant's arguments filed 06/01/2021, regarding the objections to Claim 3, have been fully considered but they are not persuasive.  Claim 3 still contains informalities that should be corrected (see below).
Applicant’s arguments, see Page 7 of the response, filed 06/01/2021, with respect to the interpretation of the claims under 35 U.S.C. §112(f), have been fully considered and are persuasive.  The amendments to Claim 1 remove the limitation “means for attaching”, and thus the claims no longer invoke 35 U.S.C. §112(f).  
Applicant’s arguments, see Page 7 of the response, filed 06/01/2021, with respect to the previous rejections made under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from the claims (due to the elimination of the “means” limitation in Claim 1 and the amendments to Claims 7-8); therefore, the previous rejections made under 35 U.S.C. §112(b) have been withdrawn. 
Applicant's arguments filed 06/01/2021, regarding the rejection of Claims 1-10 under 35 U.S.C. §103, have been fully considered but they are not persuasive.  The applicant argues that Prudhon only discloses a blower with a blower pipe, the pipe being the duct 12, and wings arranged in front of the outlet end of the blower pipe.  Therefore, the applicant argues that Prudhon does not disclose a diffuser shroud at all, and thus one of ordinary skill in the art would not have modified Wegner with the teachings of Prudhon.  The applicant also argues that even if one skill in the art considered the teachings of Prudhon, the teachings would not have led one of ordinary skill to the hinge axes oriented as claimed.  The applicant argues that Prudhon, similar to Wegner, teaches damper doors arranged at the end of a blower pipe and thus still would not have led one of ordinary skill to the claimed feature, namely that each hinge axis intersects the diffuser shroud at a position closer to the upstream side at one side than on the opposite side of the diffuser shroud.  Because of these reasons, the applicant argues that the rejections should be withdrawn.  The Office respectfully disagrees.  First, Prudhon does disclose a diffuser shroud as claimed.  The duct 12 of Prudhon is a diffuser shroud, since the duct circumferentially covers and protects the blower 7 and channels forward the air acted on by the blower 7 (also see https://www.merriam-webster.com/dictionary/shroud).  Second, Prudhon would have led one of ordinary skill in the art to the feature of Claim 1 of the intersecting hinge axis.  Prudhon’s diffuser shroud comprises an upstream side (the side adjacent to housing 11; see below), and the hinge axis (axis corresponding the hinge 20) intersects the shroud 12 at a location closer to the upstream side at one side of the diffuser shroud than on the opposite side of the diffuser shroud (Figure 1 – the hinge axis contacts the shroud 12 closer to the upstream side at the top of the shroud than at the bottom of the shroud; see below).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Upstream Side of Diffuser Shroud)][AltContent: arrow][AltContent: textbox (Farther Distance to Upstream Side)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Closer Distance to Upstream Side)]
    PNG
    media_image1.png
    655
    466
    media_image1.png
    Greyscale

Prudhon discloses a diffuser shroud and, in combination with Wegner, would lead one of ordinary skill in the art to the hinge axis intersecting feature of Claim 1, for the purpose of configuring the doors to, at all times due to the force of gravity, tend to swing inwardly toward the closed position (Prudhon: Column 3, Lines 18-35).  Therefore, the applicant’s arguments are not persuasive, and the rejections made under 35 U.S.C. §103 are maintained.
Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  “a upstream side” in Claim 1, Line 3 should read “an upstream side”; “abuts” in Claim 3, Line 3 should read “abut”; “forms” in Claim 3, Line 5 should read “form”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses the limitation of a diffuser shroud “having an upstream side being attached to the diffuser to the exhaust end of a blower pipe”.  It is unclear whether the upstream side of the shroud is attached to either the diffuser, the exhaust end of the blower pipe, or both.
For the purpose of compact prosecution, Claim 1 is being treated as reciting “having an upstream side attached at the exhaust end of a blower pipe”, since this appears to correspond to what is shown in Figure 3 and disclosed in the specification.
Claim 1 also discloses the limitations “the upstream side of the diffuser” and “the downstream side of the diffuser”.  However, Claim 1 discloses that the diffuser shroud, not the diffuser, comprises upstream and downstream sides.

Claims 2-10 are rejected due to their dependence upon rejected independent Claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner (US Patent No: 7,611,403) in view of Prudhon (US Patent No: 2,687,687).
Regarding Claim 1: Wegner discloses a diffuser (Figures 1A-B, No. 40) adapted for being mounted at the downstream side of a blower (16).  The diffuser comprises a 
Wegner, however, fails to disclose each hinge axis intersecting the diffuser shroud at a position closer to the upstream side at one side than on the opposite side of the diffuser shroud.
Prudhon teaches a back draft damper for blowers (Figures 1-2), wherein the damper comprises doors (18) configured to rotate about hinge axes (axes corresponding to hinges 20), the hinge axes intersecting a diffuser shroud (12) at a position closer to an upstream side of the shroud (side of shroud closer to housing 11) at one side than on the opposite side of the shroud (outlet side of shroud) (Figure 1 - hinge axes intersect shroud 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the diffuser of Wegner with hinge axes intersecting the diffuser shroud as claimed, as taught by Prudhon, for the purpose of configuring the doors to, at all times due to the force of gravity, tend to swing inwardly toward the closed position (Column 3, Lines 18-35).
Regarding Claim 2: Wegner, as modified by Prudhon, discloses the diffuser according to Claim 1, wherein the hinge axis intersects the diffuser shroud at an angle substantially perpendicular to the shroud at the position closest to the upstream side (Wegner: Figures 2-3; Prudhon: Figure 1 – hinge axis intersects the shroud at an angle close to 90°, thus “substantially perpendicular”).
Regarding Claim 3: Wegner, as modified by Prudhon, discloses the diffuser according to Claim 1, wherein the two doors each are formed as a semi-elliptical door plate (Wegner: Figures 2 & 5 and Prudhon: Figure 2 – a circle is a special case of an ellipse; therefore, the semi-circular doors are semi-elliptical) so that the two doors in their closed position extend virtually in the same plane and form an ellipse (Wegner: Figure 5 & Prudhon: Figure 2 – the circle formed by the closed doors is an ellipse), and where each of the door plates have straight edges that abut each other in said closed position of the doors, and thereby form a dividing line between the doors corresponding to the major axis of the ellipse (Wegner: Figure 5; Prudhon: Figure 2).
Regarding Claim 4: Wegner, as modified by Prudhon, discloses the diffuser according to Claim 3, wherein each hinge axis extends parallel with and on the 
Regarding Claim 5: Wegner, as modified by Prudhon, discloses the diffuser according to claim 4, wherein the hinge arrangement provides two hinge axes, one for each door, and where the two hinge axes are arranged at the same distance downstream from, and on opposite sides of, the dividing line (Prudhon: Figure 2 – two hinges axes, one each corresponding to hinge part 20).
Regarding Claim 7: Wegner, as modified by Prudhon, discloses the diffuser according to Claim 1, wherein the hinge arrangement comprises a first and second hinge part (Prudhon: Figures 1-2, No. 20) mounted on opposite sides of the diffuser shroud (each part 20 is mounted on one half of the diffuser shroud, and each half is considered a side of the shroud), and where the first and second hinge parts extend completely downstream from a dividing line (Prudhon: Figures 1-2 - the parts 20 are downstream of a dividing line between the straight edges of the doors 18).
Regarding Claim 9: Wegner, as modified by Prudhon, discloses the diffuser according to Claim 3, wherein the hinge arrangement comprises projections (Wegner: Figures 3A-B, No. 62) adapted for restricting the doors to rotate so that the door plates extend parallel with the axis of symmetry of the diffuser shroud (Wegner: Figures 2, 5,
& 6), and so that the door plates, at the open position of the doors diverge from each other downstream from the hinge axes (Prudhon: Figures 1-2 - due to the separate of hinge parts 20, the doors diverge from each other downstream of the hinge axes).
Regarding Claim 10: Wegner, as modified by Prudhon, discloses an axial blower (Wegner: Figures 1A-B, No. 10) comprising a circular symmetrical blower pipe having an axis of symmetry and a blower rotor (Wegner: Figure 2, No. 11) arranged so to rotate about the axis of symmetry of the blower pipe (Wegner: Figure 2), wherein the axial blower comprises a diffuser (40) according to Claim 1, the axis of symmetry of the diffuser coinciding with the axis of symmetry of the blower pipe (Wegner: Figure 2).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner and Prudhon as applied to claim 1 above, and further in view of McCabe (US Patent No: 4,146,048).
Regarding Claim 6: Wegner, as modified by Prudhon, discloses the diffuser according to Claim 1; however, Wegner fails to disclose the diffuser comprising one or more projections extending from the diffuser shroud and into the diffuser opening, and where the projections are positioned so that each of the doors, when they are positioned at their closed position, rests against the one or more of the projections at their downstream side.
McCabe teaches a fan damper (Figures 1-2, No. 100) comprising one or more projections (350) extending from a diffuser shroud (102) and into a diffuser opening (Figures 1-3), the projections being positioned so that doors (116, 118), when that are positioned at their closed position, rest against the projections at their downstream side (Figures 2-3; Column 7, Lines 10-14).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the diffuser of Wegner, as modified by Prudhon, with one or more projections, as taught by McCabe, for the purpose of locking the doors in the closed position (Column 7, Lines 17-18).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegner and Prudhon as applied to claim 3 above, and further in view of Chua (US Publication No: 2011/0183600).
Regarding Claim 8: Wegner, as modified by Prudhon, discloses the diffuser according to Claim 3; however, Wegner fails to disclose each door comprising first and second complementary substantially identical hinge parts arranged near opposite ends of the straight edges, and where the first complementary hinge parts and the second complementary hinge parts are connected rotatably about the hinge axes to other first and second hinge parts, respectively.
Chua teaches an air check valve system (Figure 2, No. 10) for a fan (14), wherein the system comprises doors (Figures 2-3, No. 34a-b) comprising first (64a, 64b) and second (66a, 66b) complementary substantially identical hinge parts (first parts 64a and 64b are identical, and second parts 66a and 66b are identical; first parts 64a and 64b complement second parts 66a and 66b to attach doors 34a-b on hinge part 73) arranged near opposite ends of straight edges of the doors (Figure 3 – each straight edge comprises a first part at one end and a second part at the opposite end), and where the first complementary hinge parts and the second complementary hinge parts are connected rotatably about a hinge axis (70) to a hinge part (36) (Paragraph [0028], Lines 3-5; Paragraph [0029], Lines 5-7; Paragraph [0030], Lines 3-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the doors of the diffuser of Wegner, as modified by Prudhon, with first and second complementary substantially identical hinge .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MICHAEL L SEHN/Examiner, Art Unit 3745